Citation Nr: 0214811	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder previously diagnosed as dysthymic disorder and 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from January 1959 to December 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

Entitlement to service connection for a back disorder is the 
subject of separate development and is not the subject of 
this decision. 


FINDINGS OF FACT

1.  In June 1999, the RO denied service connection for a 
psychiatric disorder previously diagnosed as dysthymic 
disorder and bipolar disorder.

2.  In July 1999, the RO notified the veteran of the adverse 
decision; however, the veteran did not appeal that decision.  

3.  Evidence received since June 1999 is cumulative and is 
not so significant that it must be considered in order to 
fairly address the merits of the claim.


CONCLUSION OF LAW

The evidence received since the June 1999 rating decision, 
which denied service connection for a psychiatric disorder 
previously diagnosed as dysthymic disorder and bipolar 
disorder is not new and material, and the veteran's claim for 
that benefit may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
that was incurred in or aggravated by active service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Psychosis is presumed to 
have been incurred in service if it is manifested within a 
year of separation from service to a degree of 10 percent or 
more.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In June 1999, the RO denied service connection for a 
dysthymic disorder.  In July 1999, the RO notified the 
veteran of the adverse decision; however, the veteran did not 
appeal that decision.  

The June 1999 decision is final.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.  A final decision may 
be reopened based upon submission of new and material 
evidence.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999).  This standard has 
not been met.

At the time of the June 1999 determination, the RO had before 
it those service medical records that were available.  Those 
records document treatment through the mental hygiene clinic 
for enuresis, but make no mention of an acquired psychiatric 
disorder, such as dysthymia or bipolar disorder.  

The RO also had before it the results of an April 1998 
examination that resulted in a diagnosis of dysthymic 
disorder and post service treatment records that included a 
January 1998 VA discharge report that set forth a diagnosis 
of bipolar disorder.  The VA examination report sets forth a 
history of treatment, including psychiatric treatment in 
December 1997 through a private health care facility for 
difficulties that had their onset three years earlier.  Those 
treatment records do not reflect a diagnosis of a psychiatric 
disorder until many years after service and do not reflect a 
medical opinion that a current psychiatric disorder had its 
onset in service.  In denying service connection for the 
claimed psychiatric disorder, the RO observed that there was 
a diagnosis of bipolar disorder, but no link to military 
service.  

Evidence received since the June 1999 decision includes 
records previously considered by the RO, as well as 
additional records of treatment.  The additional records of 
treatment include records of treatment by a private health 
care provider in December 1997.  The contents of those 
records was fairly characterized by the September 1998 VA 
examination.  None of the new records adds information that 
is significantly different from that already considered by 
the RO.  None of the records, for instance, reflects onset of 
a psychiatric disorder in service or shortly thereafter and 
none of the records reflects an opinion that a psychiatric 
disorder had its onset in service.  These records are 
cumulative and are not so significant that they must be 
considered in order to fairly address the merits of the 
veteran's claim.  

The veteran has also submitted morning reports, although 
these appear to have been submitted in furtherance of a 
separate claim for service connection for a back disorder.  
These reports do not evidence treatment for a psychiatric 
disorder in service and similarly are not so significant that 
they must be considered in order to fairly address the merits 
of the veteran's claim.  Evidence received since June 1999 is 
not new and material, and the veteran's claim may not be 
reopened.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001  This 
law, which sets forth development requirements, is applicable 
to the veteran's claim, at least with respect to the duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case of the 
type of evidence needed to substantiate these claims.  
Furthermore, VA has obtained all available pertinent evidence 
identified by the appellant.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.



ORDER

The appeal is denied



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

